Pbatt, J.
delivered the opinion of the court. All persons whatever, who are present when a felony is committed, or a, dangerous wound is given, are bound to apprehend the offenders. (3 Hawk. P. C. 157. Arrest, s. 1.) So any person whatever, if an affray be made, to the breach of the peace, may3 without a warrant from a magistrate, restrain any of the offender s, in order to preserve the peace, but after there is an end of the affray, they cannot be arrested without a warrant. (2 Inst. 52. Burns’ Justice, 92.)
Hawkins (3 Hawk. P. C. 174. b. 2. s. 20.) says, "It seems clear, that, regularly, no private person can, of his own authority, arrest another for a bare breach of the peace, after it is over.
We are of opinion, that thfe special plea of justification i,. Toad; and the plaintiff Is, therefore, entitled to judgment on the dc-miKTer.
.Tadgment for the plaintiff!